Exhibit 10.4

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of January 9, 2020, by
and among Wize Pharma, Inc., a Delaware corporation, with headquarters located
at 24 Hanagar Street, POB 6653, Hod Hasharon 4527708, Israel (the “Company”),
and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B. The Company has authorized a new series of convertible preferred stock of the
Company designated as Series B Non-Voting Redeemable Preferred Stock, the terms
of which are set forth in the certificate of designation for such series of
preferred stock (the “Certificate of Designations”) in the form attached hereto
as Exhibit A (the “Preferred Shares”).

 

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that aggregate number of Preferred
Shares set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate number for all Buyers shall be 7,500).

 

D. The aggregate purchase price for the Preferred Shares shall be $7,500,000
(the “Aggregate Purchase Price”).

 

E. Contemporaneously with the execution and delivery of this Agreement, (i) the
Company and Bonus BioGroup Ltd., a company organized under the laws of the state
of Israel (“Bonus”), are executing and delivering the Share Purchase Agreement
(as may be amended from time to time, the “Bonus Purchase Agreement”), (ii) the
Company and Bonus are executing and delivering the Exchange Agreement (as may be
amended from time to time, the “Bonus Exchange Agreement”), and (iii) as
contemplated by the Bonus Purchase Agreement, Bonus, the Company, and IBI Trust
Management (the “Bonus Escrow Agent”) are executing and delivering the Escrow
Agreement (the “Bonus Escrow Agreement” and, together with the Bonus Purchase
Agreement and Bonus Exchange Agreement, the “Bonus Agreements”), pursuant to
which the Company has agreed to purchase the Bonus Shares (as defined in the
Bonus Purchase Agreement) in exchange for the consideration set forth in the
Bonus Agreements.

 



 

 

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF PREFERRED SHARES.

 

(a) Purchase of Preferred Shares. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to each Buyer, and each Buyer severally, but not jointly, shall purchase from
the Company on the Closing Date (as defined below), the number of Preferred
Shares as is set forth opposite such Buyer’s name in column (3) on the Schedule
of Buyers (the “Closing”).

 

(b) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., Israel time, on the same day immediately following satisfaction (or
waiver) of the conditions to the Closing set forth in Sections 6 and 7 below, at
the offices of the Company (or such other date, time and location as is mutually
agreed to by the Company and the holders of at least a majority of the Preferred
Shares issuable hereunder (the “Required Holders”)). The Closing may also be
undertaken remotely by electronic transfer of Closing documentation.

 

(c) Purchase Price. The aggregate purchase price for the Preferred Shares to be
purchased by each Buyer at the Closing shall be the amount set forth opposite
each Buyer’s name in column (4) of the Schedule of Buyers (the “Purchase
Price”). Each Buyer shall pay $1,000 for each Preferred Share.

 

(d) Form of Payment. (i) On the date hereof (or such other time agreed in
writing by the Company), each Buyer will have paid its Purchase Price for the
Preferred Shares to be issued and sold to such Buyer at the Closing to the
escrow account (the “Escrow Account”) established by the Company for such
purposes under the escrow agreement (the “Escrow Agreement”) to be entered into
among the Company, IBI Trust Management, as escrow agent (the “Escrow Agent”),
and the Buyers, by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions, which funds shall be released to
the Company at or immediately prior to the Closing; and (ii) at the Closing, the
Company shall deliver to each Buyer one or more stock certificates, evidencing
the number of Preferred Shares such Buyer is purchasing as is set forth opposite
such Buyer’s name in column (3) of the Schedule of Buyers, duly executed on
behalf of the Company and registered in the name of such Buyer or its designee
or shall register such Preferred Shares in book entry form with the Company’s
books in such Buyer’s name.

 

(e) Acceptance of Subscription. Each Buyer understands and agrees that the
Company shall have no obligation hereunder until the Company shall execute and
deliver to the Buyer an executed copy of this Agreement.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that, as of the
date hereof and as of the Closing Date:

 

(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Preferred
Shares for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act; provided, however, that by
making the representations herein, such Buyer does not agree to hold the
Preferred Shares for any minimum or other specific term and reserves the right
to dispose of the Preferred Shares at any time in accordance with or pursuant to
a registration statement or an exemption under the 1933 Act. Such Buyer is
acquiring the Preferred Shares hereunder in the ordinary course of its business.
Such Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person (as defined below) to distribute any of the
Preferred Shares. For purposes of this Agreement, “Person” means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any governmental
entity or any department or agency thereof.

 



- 2 -

 





 

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

(c) Reliance on Exemptions. Such Buyer understands that the Preferred Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws
(including the 1933 Act) and that the Company is relying in part upon the truth
and accuracy of, and such Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Buyer to acquire the Preferred Shares.

 

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Preferred Shares, including
the Bonus Agreements, that have been requested by such Buyer. Such Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained herein. Such Buyer understands that its
investment in the Preferred Shares involves a high degree of risk. Such Buyer
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Preferred Shares.

 

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Preferred Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Preferred Shares.

 

(f) Transfer or Resale. Such Buyer understands that: (i) the Preferred Shares
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (x) the Company shall have provided its written approval therefor and (y)
either (A) subsequently registered thereunder, (B) such Buyer shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Preferred Shares to be sold, assigned or transferred may
be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) such Buyer provides the Company with reasonable assurance
that such Preferred Shares can be sold, assigned or transferred pursuant to Rule
144 or Rule 144A promulgated under the 1933 Act, as amended, (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Preferred Shares
made in reliance on Rule 144 may be made only in accordance with the terms of
Rule 144 and further, if Rule 144 is not applicable, any resale of the Preferred
Shares under circumstances in which the seller (or the Person) through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
1933 Act) may require compliance with some other exemption under the 1933 Act or
the rules and regulations of the SEC thereunder; and (iii) neither the Company
nor any other Person is under any obligation to register the Preferred Shares
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

 



- 3 -

 



 

(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Preferred Shares shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED, OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
SELECTED BY THE HOLDER, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT. IN ADDITION, THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, PLEDGED, OR ASSIGNED UNLESS SUCH SALE, TRANSFER, PLEDGE OR
ASSIGNMENT IS PERMITTED IN ACCORDANCE WITH THE AND CERTIFICATE OF DESIGNATION.

 

(h) Validity; Enforcement. This Agreement and the other Transaction Documents to
which such Buyer is a party have been duly and validly authorized, executed and
delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the other Transaction Documents to which such Buyer is a party and
the consummation by such Buyer of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Buyer, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.

 



- 4 -

 



 

(j) Consents. Buyer is not required to obtain any consent, authorization or
order of, or make any filing or registration with any court, governmental agency
or any regulatory or self-regulatory agency or any other Person in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents, in each case in accordance with the terms hereof or
thereof.

 

(k) No Other Representations or Warranties. Except for the representations and
warranties contained in this Section 2, neither Buyer nor any other Person on
behalf of Buyer makes any other express or implied representation or warranty
with respect to Buyer or with respect to any other information provided by or on
behalf of Buyer.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

 

(a) Organization and Qualification.

 

(i) Each of the Company and each of its “Subsidiaries” (which for purposes of
this Agreement means any joint venture or any entity in which the Company,
directly or indirectly, owns more than 50% of the capital stock or equity or
similar interest) are entities duly organized and validly existing and in good
standing (excluding for purposes of the representation regarding good standing,
any Subsidiary formed in Israel) under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted and as
presently proposed to be conducted.

 

(ii) Each of the Company and each of its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect, on or affecting (A) the business, properties,
assets, liabilities, operations, results of operations, or condition (financial
or otherwise) of the Company and of the Subsidiaries, taken as a whole, or (ii)
on the transactions contemplated hereby or the other Transaction Documents;
provided however that “Material Adverse Effect” shall not include any event,
occurrence, fact, condition or change, directly or indirectly, arising out of or
attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting the industries in which the Company operates; (iii) any
changes in financial, banking or securities markets in general, including any
disruption thereof and any decline in the price of any market index or any
change in prevailing interest rates; (iv) acts of war (whether or not declared),
armed hostilities or terrorism, or the escalation or worsening thereof; (v) any
changes in applicable laws or accounting rules following the date hereof;
(vi) the public announcement or completion of the Transactions contemplated by
this Agreement (provided that no such announcement shall be in violation of the
terms hereof); (vii) any natural disaster or acts of God; (viii) any failure by
the Company to meet any internal or published projections, forecasts or revenue
or earnings predictions (provided that the underlying causes of such failures
(subject to the other provisions of this definition) shall not be excluded); or
(ix) any changes in the share price of the Company (provided that the underlying
causes of such changes shall not be excluded); except in the case of (i), (ii),
(iii), (iv), (v) or (vii) above to the extent these effects or changes do not
have a disproportionate effect or change on the Company as compared to other
Persons in the industries in which the Company operates.

 



- 5 -

 



 

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Certificate of Designations and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) and
to issue the Preferred Shares in accordance with the terms hereof and thereof.
The execution and delivery of this Agreement and the other Transaction Documents
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Preferred Shares have been duly authorized by the Company’s Board of
Directors and (other than the filing with the SEC of a Form D and the 8-K
Filing, the filing of the Certificate of Designations with the Secretary of
State of Delaware, and other filings as may be required by state securities
agencies) no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders. This Agreement and the
other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. On or before the Closing, the Certificate of
Designations in the form attached hereto as Exhibit A will have been filed with
the Secretary of State of the State of Delaware and be in full force and effect,
enforceable against the Company in accordance with its terms and will not have
been amended.

 

(c) Issuance of Preferred Shares. The issuance of the Preferred Shares is duly
authorized and, upon issuance in accordance with the terms of the Transaction
Documents, shall be validly issued and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof and shall be fully paid and nonassessable with the holders being
entitled to the rights and preferences set forth in the Certificate of
Designations. Assuming in part the accuracy of each of the representations and
warranties of the Buyers set forth in Section 2 of this Agreement, the offer and
issuance by the Company of the Preferred Shares is exempt from registration
under the 1933 Act.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares) will not (i) result in a violation of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), , any memorandum of association,
certificate of incorporation, certificate of formation, bylaws, any certificates
of designations or other constituent documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its Subsidiaries or the
articles of association or bylaws of the Company or any of its Subsidiaries or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture or instrument to which the Company or any of
its Subsidiaries is a party, or (iii) to the knowledge of the Company, result in
a violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the OTC QB (the “Principal Market”) and applicable laws of the
State of Delaware and any foreign, federal, and other state laws) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.

 



- 6 -

 



 

(e) Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with (other than the filing with
the SEC of a Form D and the 8-K Filing, the filing of the Certificate of
Designations with the Secretary of State of Delaware, and other filings as may
be required by state securities agencies), any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Closing Date (or in the case of the
filings detailed above, will be made timely after the Closing Date), and the
Company and its Subsidiaries are unaware of any facts or circumstances that
might prevent the Company or any of its Subsidiaries from obtaining or effecting
any of the consent, registration, application or filings pursuant to the
preceding sentence.

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer, other than
Buyers that have indicated that they are affiliates of the Company on their
signature page, is (i) an officer or director of the Company or any of its
Subsidiaries, (ii) an “affiliate” of the Company or any of its Subsidiaries (as
defined in Rule 144) or (iii) to the knowledge of the Company, a “beneficial
owner” of more than 10% of the shares of Common Stock of the Company (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the ”1934 Act”)). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer’s purchase of the Preferred Shares. The Company further
represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

(g) No General Solicitation; Broker’s Fees. Neither the Company, nor any of its
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Preferred
Shares. Except as expressly set forth herein, the Company shall be responsible
for the payment of any placement agent’s fees, financial advisory fees, or
brokers’ commissions (other than for Persons engaged by any Buyer or its
investment advisor) relating to or arising out of the transactions contemplated
hereby.

 



- 7 -

 



 

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Preferred Shares to
require the approval of the stockholders of the Company for purposes of the 1933
Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. None of the Company, its Subsidiaries, their
affiliates or any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of the
issuance of any of the Securities under the 1933 Act or cause the offering of
any of the Securities to be integrated with other offerings for purposes of any
such applicable stockholder approval provisions.

 

(i) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or other organizational documents or the
laws of the jurisdiction of its formation which is or could become applicable to
any Buyer as a result of the transactions contemplated by this Agreement. The
Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company or any of its Subsidiaries.

 

(j) SEC Documents; Financial Statements. Since January 1, 2019, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof or prior to
the Closing Date, and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). The Company has delivered
to the Buyers or their respective representatives true, correct and complete
copies of each of the SEC Documents not available on the EDGAR system, if any
(excluding, however, any confidentiality treatment requests, and any
correspondence with the SEC). As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective filing dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied,
during the periods involved (“GAAP”) (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company and its Subsidiaries as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material either individually or in the aggregate).

 



- 8 -

 



 

(k) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Preferred Shares to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(l) No Disqualification Events. With respect to the Preferred Shares to be
offered and sold hereunder in reliance on Rule 506(b) under the 1933 Act
(“Regulation D Securities”), none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

 

(m) Bonus Agreements. The Company has made available to the Buyers true and
complete copies of the Bonus Agreements.

 

(n) No Other Representations or Warranties. Except for the representations and
warranties contained in this Section 3, neither the Company nor any other Person
on behalf of the Company or its Subsidiaries makes any other express or implied
representation or warranty with respect to the Company or its Subsidiaries or
with respect to any other information provided by or on behalf of the Company or
its Subsidiaries, including with respect to the Bonus Agreements or the Bonus
Shares (as defined therein). Without derogating from the generality of the
foregoing, Buyers acknowledge that the Company (i) shall not be liable for, nor
is the Company providing any guarantee on, or making any representations or
warranties with respect to, the expected value of the Bonus Shares (including
the Advance Shares) or their tradeability (including due to any limitations
under applicable securities laws) and (ii) subject to the Price Restriction (as
defined below) and limitations under applicable securities laws, the Company
will be able to freely resell the Bonus Shares at any time and from time to
time.

 

4. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

 



- 9 -

 



 

(b) Form D. The Company agrees to timely file a Form D with respect to the
Preferred Shares as required under Regulation D.

 

(c) Reporting Status. From the Closing and until the date on which the Buyers no
longer hold any Preferred Shares (the “Reporting Period”), the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.

 

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Preferred Shares primarily in order to fund the purchase of the Bonus Shares (as
defined in the Bonus Purchase Agreement); it being understood that, as more
fully set forth herein and in the Escrow Agreement (A) $500,000 (the “Advance”)
out of the Aggregate Purchase Price shall be released by the Escrow Agent to
Bonus (through the Bonus Escrow Agent) as soon as possible following the date
hereof (i.e., before the Closing) and the balance thereof shall be released by
the Escrow Agent to the Bonus Escrow Agent at Closing; (B) upon the Closing, (i)
$3,200,000 out of the Aggregate Purchase Price shall be released by the Bonus
Escrow Agent to Bonus and (ii) transaction fees and expenses of the Company for
the transactions contemplated hereunder and under the Bonus Agreements (the
“Company Expenses”) of $100,000 (the “Expenses Cap”) will be remitted to the
Company; and (C) $3,700,000 out of the Aggregate Purchase Price (the “NASDAQ
Payment Amount”) shall be released by the Bonus Escrow Agent to Bonus upon the
earlier of (i) the Milestone Closing (as defined in the Bonus Purchase
Agreement), or (ii) upon the written consent of the Required Holders.

 

(e) Bonus Shares. The Company shall have no limitation on the transfer, sale or
disposition of the Bonus Shares (as defined in the Bonus Purchase Agreement),
and may transfer, sell or dispose such Bonus Shares at any time, and from time
to time, in the Company’s sole discretion. Notwithstanding the foregoing, for as
long as any Preferred Shares remain outstanding, the Company shall not sell,
transfer or dispose of any Bonus Shares for a price per share equal to less than
NIS 0.40 (subject to adjustments in case of stock splits, consolidation, share
dividend (including any dividend or distribution of securities convertible into
share capital), reorganization, reclassification, combination, recapitalization
or other like change with respect to the Bonus Shares), unless such sale,
transfer or disposition is approved in writing by the Required Holders (the
“Price Restriction”).

 

(f) Disclosure of Transactions. On or before the Disclosure Time (as defined
below), the Company shall issue a press release and file a Current Report on
Form 8-K, describing the terms of the transactions contemplated by this
Agreement in the form required by the 1934 Act and attaching this Agreement and
the form of the Certificate of Designations as exhibits to such filing
(including all attachments), the “8-K Filing”). As used herein, “Disclosure
Time” means, (i) if this Agreement is signed on a day that is not a Trading Day
or after 9:00 a.m. (New York City time) and before midnight (New York City time)
on any Trading Day, 9:01 a.m. (New York City time) on the Trading Day
immediately following the date hereof, , or (ii) if this Agreement is signed
between midnight (New York City time) and 9:00 a.m. (New York City time) on any
Trading Day, no later than 9:01 a.m. (New York City time) on the date hereof.

 



- 10 -

 



 

(g) Assignment of Rights under the Bonus Purchase Agreement. Effective as of the
Closing, the Company undertakes that simultaneously with, or promptly after, the
redemption of the Preferred Shares, it shall also assign the rights of the
Company under the Bonus Purchase Agreement and the Registration Rights Agreement
(as defined therein) as more fully set forth in Exhibit B hereto.

 

(h) Guarantee. It is hereby agreed that, notwithstanding anything to the
contrary hereunder, including Section 1(d) hereof, “Purchase Price”, for all
intents and purposes hereunder and under the other Transaction Documents, may
consist (and therefore, the definition of such terms shall include) of an
executed bank guarantee or other similar instrument; provided that (A) Buyers
may not use such instrument (in lieu of cash) unless (i) the form and substance
thereof is acceptable to the Company in its full discretion and (ii) an
unexecuted copy of such instrument has been made available to the Company by
such Buyer at least 48 hours (or less, if approved in writing by the Company)
prior to the execution of this Agreement, and (B) without derogating from any of
its other rights and remedies under this Agreement and by applicable law, such
Buyer shall not be issued any Preferred Shares at Closing or thereafter unless
such instrument is replaced by Buyer with (or is converted by the Company, at
its sole discretion, into) freely unrestricted cash, in US dollars, by no later
than 45 days (or more, if approved in writing by the Company) following the
Closing.

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Preferred Shares), a register for the Preferred Shares in which the
Company shall record the name and address of the Person in whose name the
Preferred Shares have been issued (including the name and address of each
transferee). The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Preferred Shares
to each Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:

 

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

(ii) Such Buyer shall have delivered its Purchase Price to the Company (or to
the Escrow Account, as applicable) for the Preferred Shares being purchased by
such Buyer on the date hereof (or such other time agreed in writing by the
Company) by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

 

(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date), and such Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

 



- 11 -

 



 

(iv) The closing of the Bonus Purchase Agreement shall have occurred
simultaneously with, or immediately after, the Closing pursuant to this
Agreement.

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Preferred Shares set
forth opposite such Buyer’s name in column (3) of the Schedule of Buyers at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions may be waived in
writing by the Required Holders:

 

(i) The Company shall have duly issued and delivered to such Buyer the Preferred
Shares (allocated in such amounts as such Buyer shall request), being purchased
by such Buyer at the Closing pursuant to this Agreement as set forth opposite
such Buyer’s name in column (3) of the Schedule of Buyers.

 

(ii) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company issued by the Secretary of State (or
comparable office) of Delaware, as of a date within not more than ten (10) days
prior to the Closing Date.

 

(iii) The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date) and the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect.

 

(iv) The Certificate of Designations in the form attached here to as Exhibit A
shall have been filed with the Secretary of State of the State of Delaware and
shall be in full force and effect, enforceable against the Company in accordance
with its terms and shall not have been amended.

 

(v) Such Buyer shall have received the Company’s wire instructions on Company’s
letterhead duly executed by an authorized executive officer of the Company.

 

(vi) The closing of the Bonus Purchase Agreement shall have occurred
simultaneously with, or immediately after, the Closing pursuant to this
Agreement.

 

8. TERMINATION. In the event that the Closing shall not have occurred on or
before 5:00 p.m. (IL Time) on the 30th day following the date hereof (as such
time may be extended by the written consent of the Company and the Required
Holders), either party may terminate this Agreement by written notice to the
other party; provided that (i) the party seeking to terminate this Agreement
pursuant to this ‎Section shall not have breached in any material respect its
obligations under this Agreement in any manner that shall have caused the
failure to consummate the Closing on or before such time and (ii) the Company
undertakes that if (A) the Advance is released by the Escrow Agent to Bonus
(through the Bonus Escrow Agent) and (B) no Closing occurred, the Company shall
distribute all (100%) of the Advance Shares (as defined in the Bonus Purchase
Agreement), in no event later than six (6) months thereafter, to the Buyers (on
a pro rata basis amongst the Buyers based on their portion of the Aggregate
Purchase Price initially transferred to the Escrow Agent).

 



- 12 -

 



 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Delaware, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or .pdf signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders; provided that any such
amendment or waiver that complies with the foregoing but that
disproportionately, materially and adversely affects the rights and/or
obligations of any Buyer(s) or holder(s) of Preferred Shares relative to the
comparable rights and/or obligations of the other Buyers or holders of Preferred
Shares shall require the prior written consent of such adversely affected
Buyer(s) or holder(s) of Preferred Shares. Any amendment or waiver effected in
accordance with this Section 9(e) shall be binding upon each Buyer and holder of
Preferred Shares and the Company. No such amendment shall be effective to the
extent that it applies to less than all of the Buyers or holders of Preferred
Shares. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of this Agreement unless
the same consideration (other than the reimbursement of legal fees) also is
offered to all of the parties to this Agreement. The Company has not, directly
or indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company or otherwise.

 



- 13 -

 



 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement or any of the other
Transaction Documents must be in writing and will be deemed to have been
delivered: (i) upon receipt, when delivered personally; (ii) upon delivery, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); (iii) upon
delivery, when sent by electronic mail (provided that the sending party does not
receive an automated rejection notice); or (iv) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:





 



  If to the Company:   Wize Pharma, Inc.   24 Hanagar Street   Hod Hasharon
4527708    Israel   Telephone: 972 (72) 260-0536   Facsimile: 972 (72) 260-0537
  Attention: Or Eisenberg   E-mail: or@wizepharma.com



 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address, facsimile number and/or
e-mail address and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
or e-mail containing the time, date, recipient facsimile number and an image of
the first page of such transmission or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iii) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders. A Buyer shall not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the
Company.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(l).

 

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing and the delivery of the Preferred Shares for a
period of 18 months following the Closing. Each Buyer shall be responsible only
for its own representations, warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 



- 14 -

 



 

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
this Agreement and acquiring of the Preferred Shares hereunder, the Company
shall defend, protect, indemnify and hold harmless each Buyer and each other
holder of the Preferred Shares and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”), as incurred, from and against
any and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee
(unless such action is based solely upon any conduct by such Indemnitee which is
finally judicially determined to constitute fraud, gross negligence, willful
misconduct or malfeasance), as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in this Agreement or any other certificate, instrument or document
contemplated hereby, (b) any breach of any covenant, agreement or obligation of
the Company contained in this Agreement or any other certificate, instrument or
document contemplated hereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from the foregoing events described in clauses (a) and (b). To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law. The maximum indemnifiable damages shall be the Aggregate
Purchase Amount.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies. Each Buyer and each holder of the Preferred Shares shall have all
rights and remedies set forth in this Agreement and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under this Agreement, any remedy at law may prove to be
inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) this Agreement,
whenever any Buyer exercises a right, election, demand or option under this
Agreement and the Company does not timely perform its related obligations within
the periods therein provided, then such Buyer may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

 



- 15 -

 



 

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

(q) Blue Sky Qualification. The purchase of Preferred Shares under this
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Preferred Shares from applicable federal and state
securities laws. The Company shall not be required to qualify this transaction
under the securities laws of any jurisdiction and, should qualification be
necessary, the Company shall be released from any and all obligations to
maintain its offer, and may rescind any sale contracted, in the jurisdiction.



 

[Signature Page Follows]

 



- 16 -

 



 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 



  COMPANY:       WIZE PHARMA, INC.       By:          Name:     Title:



 



[Signature Page to Securities Purchase Agreement]

 



 

 



 

[PURCHASER SIGNATURE PAGES TO WIZE PHARMA, INC. SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Name of Buyer: ___________ _________________________________________________

 

Signature of Authorized Signatory of Buyer:
________________________________________

 

Name of Authorized Signatory: _______ __________________________________________

 

Title of Authorized Signatory: ________
__________________________________________

 

Email Address of Authorized Signatory:
___________________________________________

 

Address for Notice to Buyer:
_________________________________________________________



 

Address for Delivery of Stock Certificate (if not same as address for notice):



 

Affiliate of the Issuer: ______ [Check if an affiliate of the Company]

 

Subscription Amount: $__________________________



 

SSN/EIN: ______________________________

 

[Signature Page to Securities Purchase Agreement]



 



 

 



 

SCHEDULE OF BUYERS

 

(1)  (2)  (3)   (4)   (5)                 Buyer  Address, Facsimile Number and
Email  Number of Preferred Shares   Purchase Price   Legal Representative’s
Address, Facsimile Number and Email                        [●]   $[●]          
 [●]   $[●]            [●]   $[●]     [Other Buyer]      [●]   $[●]     TOTAL 
    [●]   $[●]    

 

 

 





 

 

 